     Case 3:19-cv-00305-MMD-WGC Document 8 Filed 05/18/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     AARON A. WEBB,                                       Case No. 3:19-cv-00305-MMD-WGC
4                                              Plaintiff
                                                                             ORDER
5            v.
6     WARDEN WILLIAM GITTERE,
7                                         Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer incarcerated. Prior to his release, Plaintiff filed a notice indicating his

12   anticipated address after release. (ECF No. 7.) But an anticipated address is not official

13   until an inmate is actually released and confirms a new address.                Plaintiff has not

14   confirmed his new address since his release, and Ely State Prison remains his official

15   address until Plaintiff files an updated address with the Court. The Court notes that

16   pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file

17   with the court written notification of any change of mailing address, email address,

18   telephone number, or facsimile number. The notification must include proof of service on

19   each opposing party or the party’s attorney. Failure to comply with this rule may result in

20   the dismissal of the action, entry of default judgment, or other sanctions as deemed

21   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days

22   from the date of entry of this order to file his updated address with this Court. If Plaintiff

23   does not update the Court with his current address within thirty (30) days from the date

24   of entry of this order, the Court will dismiss this action without prejudice.

25          Additionally, the Court denies Plaintiff’s applications to proceed in forma pauperis

26   for prisoners (ECF Nos. 1, 3) as moot because Plaintiff is no longer incarcerated. The

27   Court now directs Plaintiff to file an application to proceed in forma pauperis by a non-

28   prisoner within thirty (30) days from the date of this order or pay the full filing fee of $400.
     Case 3:19-cv-00305-MMD-WGC Document 8 Filed 05/18/20 Page 2 of 2



1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated
3    address with the Court within thirty (30) days from the date of this order.
4           IT IS FURTHER ORDERED that Plaintiff’s applications to proceed in forma
5    pauperis for prisoners (ECF Nos. 1, 3) are DENIED as moot.
6           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff a copy
7    of this order, the approved form application to proceed in forma pauperis by a non-
8    prisoner, and the document entitled information and instructions for filing an in forma
9    pauperis application. The Clerk of the Court will send these documents to Plaintiff via
10   both Ely State Prison, which remains his official address, and the address that Plaintiff
11   indicated would be his address after his release from prison: 649 Morning View Dr.;
12   San Antonio, Texas 78220.
13          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
14   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
15   non-prisoners; or (2) pay the full filing fee of $400.
16          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
17   the Court will dismiss this case without prejudice.
18          DATED: May 18, 2020.
19
20                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                  -2-
